                Case 21-10190-amc                      Doc 23        Filed 03/02/21 Entered 03/02/21 15:17:43       Desc Main
                                                                     Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                 IN RE: Ashraful M. Islam                                                   CHAPTER 13
                                                              Debtor(s)
                                                                                            BKY. NO. 21-10190 AMC


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                          Kindly enter my appearance on behalf of FV-I, inc. in trust for Morgan Stanley
                    Mortgage Capital Holdings LLC and index same on the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 25 Feb 2021, 11:05:33, EST



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: f8303410a53486f0f3b19e47477bc98c24348077c5080ea39d503b5467120836
